        Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 1 of 11



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

        v.
                                                                 Case No. 19-cr-10080
DAVID SIDOO, et al.,

               Defendants.


                  DEFENDANTS’ RESPONSE TO THE GOVERNMENT’S
                   MEMORANDUM REGARDING TRIAL GROUPINGS

       Defendants file this memorandum pursuant to the Court’s order on December 23, 2019,

see ECF No. 705, and in response to the Government’s proposed trial groupings as set forth in its

memorandum on January 29, 2020, see ECF No. 799.1                   Defendants disagree with the

Government’s proposal because it lacks an organizing principle and makes no effort to treat like

Defendants alike. The Court should reject the Government’s proposal for several reasons,

including because it: (i) will render the proceedings highly inefficient by injecting into each trial

varying and unrelated fact patterns and charges, eliminating any possibility of judicial efficiency,

(ii) will greatly increase the motion practice necessary in order for the Defendants to attempt to

protect themselves against the unfair prejudice attendant to being tried with other individuals

whose conduct is unrelated, and (iii) substantially increases the likelihood that Defendants’ trials

will be affected by unrelated prejudicial evidence, thus greatly increasing the likelihood of

prejudicial error. To avoid such unfairness and inefficiency, Defendants offer an alternative

proposal designed to group similar Defendants together.          In addition, given the volume of



       1
         Defendants Gamal Abdelaziz, Diane Blake, Todd Blake, I-Hsin “Joey” Chen, Amy Colburn,
Gregory Colburn, Mossimo Giannulli, Lori Loughlin, William McGlashan Jr., and John Wilson join in this
Response Memorandum.
        Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 2 of 11



outstanding discovery, the timeline for resolving dispositive motions, and the general complexity

of the case, Defendants disagree that a trial beginning in October 2020 is feasible. Accordingly,

Defendants propose starting the first trial in February 2021.

                                        Relevant Background

        The Government’s Fourth Superseding Indictment charges fifteen Defendants with

conspiring to commit bribery, fraud, and money laundering; see Fourth Superseding Indictment,

ECF No. 732 ¶¶ 369-70, 373-74; eleven Defendants with conspiring to commit federal programs

bribery, id. ¶¶ 371-72; four Defendants with substantive counts of bribery and fraud; id. ¶¶ 375-

76; and one Defendant with a substantive count of federal programs bribery, id. ¶¶ 377-78, and

filing a false tax return, id. ¶¶ 379-80.2

        The Government alleges a wide range of conduct underlying those charges—conduct that

spans a range of years and involves different alleged victims. The alleged conduct also involves

distinct operative facts. Some Defendants are alleged to have defrauded solely the University of

Southern California (“USC”) by making “corrupt” donations to help secure the admission of their

children; other Defendants allegedly defrauded different universities. Other Defendants, by

contrast, are alleged to have defrauded testing companies by failing to follow certain exam rules.

        Recognizing that a single trial for such Defendants would be unworkable, the Court asked

the Government and Defendants to propose trial groupings that would render the proceedings

administrable, fair, and efficient. To that end, Defendants submit this proposal. Defendants do

so, however, while expressly reserving their rights to challenge the scope of the alleged conspiracy,

the venue in which the conspiracy was charged, defects in the indictment, and to file individual



        2
          The Government’s memorandum claims that four Defendants have been charged with substantive
counts of federal programs bribery, see ECF No. 799 at 1, but the Fourth Superseding Indictment charges
only one Defendant with that offense, see ECF No. 732 ¶¶ 377-78.


                                                  2
        Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 3 of 11



motions to sever. Defendants intend to move to dismiss the Fourth Superseding Indictment (“FSI”)

on several grounds, including that the Government has failed to state an offense under Fed. R.

Crim. P. 12(b)(3)(B)(v), the FSI is duplicitous under Fed. R. Crim. P. 12(b)(3)(B)(i), and joinder

is improper under Fed. R. Crim. P. 12(b)(3)(B)(iv). See Kotteakos v. United States, 328 U.S. 750,

775 (1946) (reversing conspiracy convictions because defendants had been improperly “tried en

masse for the conglomeration of distinct and separate offenses committed by others”); United

States v. Webb, 827 F. Supp. 840, 841-42 (D. Mass. 1993) (Gorton, J.) (granting motion to sever

where indictment alleged “[t]wo separate and distinct conspiracies, involving different

participants,” and thus “the indictment, on its face, d[id] not supply a rational basis in fact for

joinder”). Individual Defendants also intend to file motions for severance on the basis that a joint

trial will result in substantial prejudice. See Fed. R. Crim. P. 14.

                                          Trial Groupings

       Defendants propose that the Court divide Defendants into three trial groups as listed

below.3 The proposal is designed—to the extent possible—to group together Defendants who

share similar alleged conduct. As discussed in the next section on timing, the labeling of these

groups as A, B, and C is not intended to indicate the order of trials as the Court will have to confer

with lead trial counsel to determine appropriate trial dates for each group. In Group A, the

Defendants’ alleged conduct involves donations, some of which involve multiple universities, as

well as allegations regarding exam testing. Group B consists of Defendants who allegedly made

improper donations solely to help secure the admission of their children at USC. Group C consists

of Defendants who have been charged with conduct solely related to exam testing.



       3
          Based on considerations of courtroom management, Defendants have proposed three trial groups
of six or fewer Defendants. Should the Court wish to proceed with only two trial groups, however,
Defendants request leave to submit an alternative proposal.


                                                  3
        Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 4 of 11



                                             Group A

 Defendant                                           Alleged Conduct
 Elisabeth Kimmel                                    Georgetown and USC donations
 Marci Palatella                                     Testing and USC donations
 William McGlashan Jr.                               Testing and USC allegations
 Homayoun Zadeh                                      USC donations
 Robert Zangrillo                                    USC donations

                                             Group B

 Defendant                                           Alleged Conduct
 Gamal Abdelaziz                                     USC donations
 Diane Blake and Todd Blake                          USC donations
 Mossimo Giannulli and Lori Loughlin                 USC donations
 John Wilson                                         USC donations

                                             Group C

 Defendant                                           Alleged Conduct
 I-Hsin “Joey” Chen                                  Testing
 Amy Colburn and Gregory Colburn                     Testing
 David Sidoo                                         Testing


       This form of organization is preferable to other alternatives for two interrelated reasons: It

helps to ensure both that Defendants will receive fair trials and that those trials will proceed

efficiently. As to fairness, Defendants’ proposal seeks to form trial groups that minimize the

instances in which evidence will be introduced that, while relevant to one Defendant, is irrelevant

and prejudicial as to another Defendant. For example, evidence specific to the exam-testing

allegations (Group C) will be largely if not wholly irrelevant for Defendants who are not alleged

to have engaged in such conduct (Group B). And even if that evidence had any relevance for

Group B, its probative value would be outweighed by the danger of unfair prejudice. See Fed. R.

Evid. 403. Similarly, evidence about admissions-related donations, which will be relevant for

Groups A and B, will be largely if not wholly irrelevant and unfairly prejudicial in the trial of

Group C. Although no division will be perfect, this proposal draws sensible delineations between


                                                 4
         Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 5 of 11



different types of alleged conduct, and that common-sense approach would create a useful

foundation to help ensure both judicial efficiency and that Defendants receive a fair trial.

        Relatedly, Defendants’ proposal would help streamline the proceedings by substantially

reducing the number of filings in each trial. Without Defendants’ organizing principle, or another

principle like it, Defendants in each trial will have to file numerous motions in limine to ensure

that the jury does not unduly link particular Defendants with evidence that is wholly unrelated to

them. For the same reason, Defendants’ proposal would help to decrease wrangling over jury

instructions—again, saving time and effort for the Court, the Government, and Defendants. A

corollary benefit of these efficiencies is that the Court would need to make substantially fewer

rulings on complex motions, thereby decreasing the chances that a reversible error occurs during

one of the trials.

        The Government’s proposal, on the other hand, has none of these benefits. Indeed, the

Government does not articulate any organizing principle for its trial groups whatsoever.4

Whatever its logic may have been, the Government’s proposal is seriously flawed because it makes

no effort to group similar Defendants together.         That problem is equally pervasive in the

Government’s two-trial proposal and its three-trial proposal. As illustrated below, both of those

proposals completely mix and match Defendants whose alleged conduct involves exam testing,

donations to a single university, donations to multiple universities, or some combination.




        4
          The closest the Government comes to identifying such a principle is by acknowledging the
obvious point “that spouses who have been charged together” should be “tried together.” ECF. No. 799 at
3.


                                                  5
      Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 6 of 11



                        The Government’s Two-Trial Proposal

                                      Trial 1
Defendant                                 Alleged Conduct
Gamal Abdelaziz                           USC donations
I-Hsin “Joey” Chen                        Testing
Mossimo Giannulli and Lori Loughlin       USC donations
Elisabeth Kimmel                          Georgetown and USC donations
William McGlashan Jr.                     Testing and USC allegations
Homayoun Zadeh                            USC donations

                                      Trial 2
Defendant                                 Alleged Conduct
Diane Blake and Todd Blake                USC donations
Amy Colburn and Gregory Colburn           Testing
Marci Palatella                           Testing and USC donations
David Sidoo                               Testing
John Wilson                               USC donations
Robert Zangrillo                          USC donations




                       The Government’s Three-Trial Proposal

                                      Trial 1
Defendant                                 Alleged Conduct
I-Hsin “Joey” Chen                        Testing
Mossimo Giannulli and Lori Loughlin       USC donations
Elisabeth Kimmel                          Georgetown and USC donations
William McGlashan Jr.                     Testing and USC allegations

                                      Trial 2
Defendant                                 Alleged Conduct
Gamal Abdelaziz                           USC donations
Amy Colburn and Gregory Colburn           Testing
Marci Palatella                           Testing and USC donations
Robert Zangrillo                          USC donations

                                      Trial 3
Defendant                                 Alleged Conduct
Diane Blake and Todd Blake                USC donations
David Sidoo                               Testing
John Wilson                               USC donations
Homayoun Zadeh                            USC donations


                                         6
        Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 7 of 11




        Although no single division of Defendants will be perfect, the Government’s arrangement

is affirmatively counterproductive. Indeed, it appears likely to maximize both the spillover of

prejudicial evidence and the resulting inefficiencies that would undoubtedly plague the

proceedings. There is no sound reason to adopt such plan, and the Government has provided no

rationale to support it.

                                       Timing of the Trials

        The Government’s memorandum specifies a particular order in which it would like the

trials to proceed, and it proposes that the first trial begin in October 2020. See ECF No. 799 at 2.

At this time, Defendants take no position on the order of the trials but disagree that the first trial

could begin in October 2020. A trial at that time is not feasible in light of the large volume of

outstanding discovery, the timeline for resolving dispositive motions, and the general complexity

of the case.

        Specifically, the Government is still in the process of producing a large volume of

discovery to Defendants, including over 44,000 pages at the end of January. The Government has

been providing discovery on a rolling basis and has not indicated how many additional productions

are forthcoming. The Government has asked for reciprocal discovery, but the Court recently

determined that it was premature to rule on that request. See Clerk’s Note on Interim Status Conf.

ECF. No. 744.       In addition, Defendants are engaged in ongoing and extensive third-party

discovery, including subpoenas issued to USC, which may require further motion practice.

        Also pending before the Court are a series of motions to compel. See ECF Nos. 648, 681,

691, 693, 696, 699. Briefing and resolution of those motions has been delayed due to the

Government’s belated disclosure of material and exculpatory evidence. See Jan. 28, 2020 Letter

from Andrew E. Lelling to Defs’ Counsel, attached as Ex. 1 to Defs’ Reply Br., ECF. No. 807.



                                                  7
        Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 8 of 11



The Court has yet to schedule a hearing date to address the motions to compel, and the Court

acknowledged that additional motions to compel may be forthcoming. See Clerk’s Note on Interim

Status Conf. ECF. No. 744.

       In their interim status report of January 10, 2020, Defendants and the Government proposed

a briefing schedule for Rule 12(b) motions that takes into account the current discovery status and

the complexities of the case. See ECF No. 730. The Court conditionally accepted that briefing

schedule, see ECF No. 744, which proceeds as follows:

      Motions and opening memoranda                  April 1, 2020
      Opposition memoranda                           May 15, 2020
      Reply briefs                                   June 1, 2020
      Proposed Hearing Date                          Week of June 15 or June 22, 2020

   In light of this timeline, the volume of outstanding discovery, and the complexity of the case,

Defendants respectfully request that the Court schedule the first trial to begin no sooner than

February 2021.

                                        CONCLUSION

       For the foregoing reasons, Defendants respectfully ask the Court to adopt the trial

groupings and timing set forth above.


Dated: February 12, 2020                            Respectfully submitted,

                                                    /s/ Sean M. Berkowitz
                                                    Sean M. Berkowitz (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    330 North Wabash Avenue
                                                    Suite 2800
                                                    Chicago, IL 60611
                                                    Phone: 312.777.7700
                                                    Fax: 312.993.9767
                                                    sean.berkowitz@lw.com




                                                8
Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 9 of 11



                                   William J. Trach (BBO #661401)
                                   LATHAM & WATKINS LLP
                                   200 Clarendon Street
                                   Boston, MA 02116
                                   Phone: 617.948.6000
                                   william.trach@lw.com

                                   Perry J. Viscounty (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   650 Town Center Drive
                                   20th Floor
                                   Costa Mesa, CA 92626
                                   Phone: 714.540.1235
                                   perry.viscounty@lw.com

                                   Roman Martinez (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   555 Eleventh Street, NW
                                   Suite 1000
                                   Washington, DC 20004
                                   Phone: 202.637.2200
                                   roman.martinez@lw.com

                                   Counsel for Mossimo Giannulli and Lori
                                   Loughlin




                                   George W. Vien (BBO #547411)
                                   Joshua N. Ruby (BBO #679113)
                                   DONNELLY, CONROY & GELHAAR, LLP
                                   260 Franklin Street
                                   Suite 1600
                                   Boston, MA 02110
                                   Phone: 617.720.2880
                                   Fax: 617.720.3554
                                   gwv@dcglaw.com
                                   jnr@dcglaw.com


                                   Mark E. Beck (admitted pro hac vice)
                                   Mark Beck Law, A Professional Corporation
                                   350 West Colorado Boulevard



                               9
Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 10 of 11



                                Suite 200
                                Pasadena, CA 91105
                                Phone: 213.596.7828
                                mbeck@markbecklaw.com

                                Counsel for Mossimo Giannulli

                                David C. Scheper (admitted pro hac vice)
                                SCHEPER KIM & HARRIS LLP
                                601 West Fifth Street
                                12th Floor
                                Los Angeles, CA 90071
                                Phone: 213.613.4655
                                Fax: 213.613.4656
                                dscheper@scheperkim.com

                                Counsel for Lori Loughlin




                               10
       Case 1:19-cr-10080-NMG Document 846 Filed 02/12/20 Page 11 of 11



                                CERTIFICATE OF SERVICE

       I certify that the foregoing document, which was filed with the Court through the CM/ECF

system, will be sent electronically to all registered participants as identified on the Notice of

Electronic Filing, and paper copies will be sent on February 12, 2020 to those identified as non-

registered participants.


                                                           /s/ Sean M. Berkowitz
                                                           Sean M. Berkowitz
